VICKERY, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Kazenas sued Wisniauskas for damages for an alleged slander and the latter cross claimed, alleging Kazenas slandered her at another time. Kazenas filed a motion to have the cross claim stricken off as the alleged slanderous statements did not grow out of the same transaction, and upon the overruling of the motion, Kazenas filed a petition in error while the .case was still pending below. The court held:
1. “I understand this suit was brought up here to get a ruling of this court as to whether slanderous statements, not growing out of the same transaction, may be alleged, in the counter claim, because cases of like nature are pending. Inasmuch as there is nothing before the court, the court shall refuse to make a ruling on the subject.”